DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rath et al (US 2007/0244608) in view of Giordano et al (US 2007/0138284).
Regarding claim 1, Rath discloses an execution status indication method comprising: 
receiving a control instruction sent from a control device (¶22 RF transceiver 160 receives telecommand information from main control system 114 and RF transceiver 120), the control instruction being configured to instruct an unmanned aerial vehicle (UAV) to perform an operation (¶20 ground control station (GSC) 110 allows the ability to remotely control the UAV 150 that carries camera 180; ¶28 ground control station (GSC) 110 controls camera operations through application interface 112).
Rath does not disclose controlling an indicator light at the UAV to indicate an execution status of the control instruction executed by the UAV.
However, Giordano teaches controlling an indicator light at the UAV to indicate an execution status of the control instruction executed by the UAV (¶¶117, 202, and 440 user-activated switch for user activation of the image capture operation and LED based status visual indicator used to signal successful image capture operation; the camera of Rath can be modified to include an indicatory light of Giordano).
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rath to incorporate the teachings of Giordano and provide the advantage and capability of being able provide visual indicator of user input (¶202).

Regarding claim 12, apparatus claim 12 is drawn to the apparatus corresponding to the method of using same as claimed in claim 1. Therefore apparatus claim 12 corresponds to method claim 1, and is rejected for the same reasons of obviousness as used above.

Allowable Subject Matter
Claims 2-11 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 discloses a group of three different indicator modes indicating the execution status of the control instruction executed by the UAV, indicating the execution status of the control instruction executed by a load carried by the UAV and indicating the execution status of the control instruction executed by the gimbal connecting the load to the UAV. None of the prior arts disclose claim 2.
Claim 4 discloses instructing the UAV to switch a flight mode of the UAV from one of a plurality of flight modes to another one of the plurality of light modes, controlling the indicator light to indicate a change of the flight mode of the UAV. Lee et al (US 2018/0155024) discloses an indicator 3802 on UVA to display a flight state or an operating mode, but priority date is not satisfied. None of the prior arts disclose claim 4.
Claim 7 discloses wherein controlling the indicator light to indicate the execution status includes: controlling the indicator light to indicate an operation status of the load carried by the UAV; controlling the indicator light to indicate a change of the operation status of the load or controlling the indicator light to indicate whether the load carried by the UAV successfully executes the control instruction. None of the prior arts disclose claim 7.
Casarez et al (US 2017/0192341) discloses a set of LED for indicating different status of the gimbal (¶30), but does not disclose wherein controlling the indicator light to indicate the execution status includes: controlling the indicator light to indicate an operation status of the gimbal; controlling the indicator light to indicate a change of the operation status of the gimbal; or controlling the indicator light to indicate a status of the gimbal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693. The examiner can normally be reached 7 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOON . KWON
Examiner
Art Unit 2486



/JOON KWON/               Examiner, Art Unit 2486